 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   CHERYL ADAMS, State Bar #164194
     Chief Trial Deputy
 3   REBECCA A. BERS, State Bar #287111
     RYAN STEVENS, State Bar #306409
 4   Deputy City Attorneys
     Fox Plaza
 5   1390 Market Street, Sixth Floor
     San Francisco, California 94102-5408
 6   Telephone:    (415) 554-4224 [Bers]
     Telephone:    (415) 554-3975 [Stevens]
 7   Facsimile:    (415) 554-3837
     E-Mail:       rebecca.bers@sfcityatty.org
 8   E-Mail:       ryan.stevens@sfcityatty.org

 9
     Attorneys for Defendants
10   CITY AND COUNTY OF SAN FRANCISCO
     AND SGT. FLINT PAUL
11

12
                                     UNITED STATES DISTRICT COURT
13
                                   NORTHERN DISTRICT OF CALIFORNIA
14
      ANTHONY ECONOMUS,                                  Case No. 18-cv-01071 HSG
15
              Plaintiff,                                 STIPULATION AND ORDER REGARDING
16                                                       EXPERT DISCOVERY SCHEDULE
              vs.
17
      CITY AND COUNTY OF SAN                      Trial Date:                          April 22, 2019
18    FRANCISCO, a municipal corporation; City of
      San Francisco Police Officer; DOES 1-50,
19    INCLUSIVE

20            Defendants.

21

22

23                                                  STIPULATION

24          Expert discovery is currently scheduled to close on February 22, 2019. The parties have met

25   and conferred extensively about scheduling expert depositions, and have largely succeeded in

26   scheduling the necessary depositions within the discovery period. Defendants have subpoenaed the

27   six treating physicians that Plaintiff has identified as non-retained experts; however, despite

28
      Stip and Order re Expert Discovery Schedule          1        c:\users\rileyn\appdata\local\temp\notes06e812\01321755.docx
      Economus v. CCSF; USDC No. 18-cv-1071 HSG
 1   Defendants’ attempts to schedule depositions prior to the close of discovery, all six non-retained

 2   experts are unable to attend deposition during the normal expert discovery period.

 3          The parties, through counsel, have met and conferred and agree to continue expert discovery

 4   until March 8, 2019, only as to the depositions of the following non-disclosed experts:

 5      1. Nisha Kuar Chaunan, M.D.;

 6      2. Ninveh Omlin, M.D.;

 7      3. Craig Theodore Yee, M.D.;

 8      4. Stephanie Lovell-Rose, M.D.;

 9      5. Tom Whang, M.D.;

10      6. Fernando Maldonado, M.D..

11

12   Dated: February 19, 2019
13                                                  DENNIS J. HERRERA
                                                    City Attorney
14                                                  CHERYL ADAMS
                                                    Chief Trial Deputy
15                                                  REBECCA A. BERS
16                                                  RYAN STEVENS
                                                    Deputy City Attorneys
17

18                                             By: /s/ Rebecca A. Bers
                                                  REBECCA A. BERS
19
                                                    Attorneys for Defendants
20                                                  CITY AND COUNTY OF SAN FRANCISCO
                                                    AND SGT. FLINT PAUL
21

22   Dated: February 19, 2019
23                                                  THE LAW OFFICES OF JOHN L. BURRIS
24

25                                             By: /s/ Patrick M. Buelna
                                                  PATRICK M. BUELNA
26
                                                    Attorneys for Plaintiff
27                                                  ANTHONY ECONOMUS

28
      Stip and Order re Expert Discovery Schedule         2       c:\users\rileyn\appdata\local\temp\notes06e812\01321755.docx
      Economus v. CCSF; USDC No. 18-cv-1071 HSG
 1                                                   ORDER

 2          PURSUANT TO STIPULATION, the expert discovery deadline shall be March 8, 2019 only

 3   as to Nisha Kuar Chaunan, M.D.; Ninveh Omlin, M.D.; Craig Theodore Yee, M.D.; Stephanie Lovell-

 4   Rose, M.D.; Tom Whang, M.D.; Fernando Maldonado, M.D.. All other expert discovery shall occur

 5   within the previously set expert discovery period.

 6

 7          IT IS SO ORDERED.

 8

 9   Dated: February 21, 2019                       ___________________________________________
                                                    THE HONORABLE HAYWOOD S. GILLIAM JR.
10                                                  UNITED STATES DISTRICT COURT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      Stip and Order re Expert Discovery Schedule         3     c:\users\rileyn\appdata\local\temp\notes06e812\01321755.docx
      Economus v. CCSF; USDC No. 18-cv-1071 HSG
